IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE


    TODD ROWAN,                                 )
                                                )
                       Plaintiff,               )
                                                )
          v.                                    )   C.A. No. 2022-0176-MTZ
                                                )
    INFINITY Q CAPITAL MANAGEMENT,              )
    LLC, U.S. BANCORP FUND SERVICES,            )
    LLC, JOHN C. CHRYSTAL, ALBERT J.            )
    DIULIO, HARRY E. RESIS, BRIAN S.            )
    FERRIE,      WAN-CHONG       KUNG,          )
    CHRISTOPHER      E.   KASHMERICK,           )
    STEVEN J. JENSEN, RUSSELL B. SIMON          )
    and SCOTT A. RESNICK,                       )
                                                )
                       Defendants,              )
                                                )
          and                                   )
                                                )
    TRUST FOR ADVISED PORTFOLIOS,               )
                                                )
                       Nominal Defendant.       )

           ORDER DENYING NOMINAL DEFENDANT TRUST FOR
          ADVISED PORTFOLIOS’ RULE 23.1 MOTION TO DISMISS

         WHEREAS, having considered the Motion to Dismiss the Verified Derivative

Complaint for Declaratory and Monetary Relief pursuant to Court of Chancery

Rule 23.1 and 12 Del. C. § 3816(c) (the “Motion”)1 filed by Nominal Defendant




1
    Docket Item (“D.I.”) 15.
Trust for Advised Portfolios (the “Trust”), the parties’ briefing on the Motion,2 and

oral argument held on September 1, 2022, it appears:3

         A.     The Trust is a Delaware statutory trust governed by 12 Del. C. § 3801,

et seq. It has a board comprising five trustees, which has the power to establish

mutual funds as series of the Trust.4 The Trust has established from sixteen to

eighteen series.5

         B.     Infinity Q Diversified Alpha Fund (the “Fund”) is one such series.6 It

has its own board of trustees (the “Board”), populated by the Trust’s trustees and



2
    D.I. 16 [hereinafter “OB”]; D.I. 21 [hereinafter “AB”]; D.I. 24 [hereinafter “RB”].
3
  D.I. 30. I draw the following facts from Plaintiff’s Verified Complaint for Declaratory
and Monetary Relief, available at D.I. 1 [hereinafter “Compl.”], as well as the documents
attached and integral to it. See, e.g., Himawan v. Cephalon, Inc., 2018 WL 6822708, at *2
(Del. Ch. Dec. 28, 2018); In re Gardner Denver, Inc. S’holders Litig., 2014 WL 715705,
at *2 (Del. Ch. Feb. 21, 2014).
4
  OB Ex. 5, Amended and Restated Agreement and Declaration of Trust §§ 3.1, 3.2(b)
[hereinafter “Decl. of Tr.”]. Plaintiff referred to the Amended and Restated Agreement
and Declaration of Trust in paragraphs 33, 40, 92, 93, and 262 of his Complaint. I may
consider it as integral to the Complaint. Fortis Advisors LLC v. Allergan W.C. Hldg. Inc.,
2019 WL 5588876, at *3 (Del. Ch. Oct. 30, 2019) (finding documents were integral to the
complaint where the documents plaintiff referenced in its complaint “form[ed] the factual
foundation of its claim, and therefore [were] integral to the claim”).
5
  Compl. ¶ 48 (“The Trustee Defendants are members of the Fund’s Board as well as
approximately 15 other boards of mutual funds operated by U.S. Bank.”); OB Ex. 3 at 2
[hereinafter “Application”] (“The Trust has 18 series, each series of shares having a
different investment objective and different investment policies.”). Plaintiff referred to the
Fund’s application to the SEC pursuant to Rule 22(e) of the Investment Company Act of
1940 in paragraphs 221 through 224 of his Complaint. I may consider it as integral to the
Complaint. Fortis Advisors, 2019 WL 5588876, at *3.
6
 Compl. ¶ 7 (“The Fund was a mutual fund offered to the public through the Trust . . . .”);
Decl. of Tr. § 3.2(b).
                                               2
any Series Trustee that the Trust’s board may appoint.7 Defendant U.S. Bancorp

Fund Services, LLC (“U.S. Bank”) served as the Fund’s administrator, accountant,

transfer agent, and custodian responsible for virtually all of the Fund’s operations,

including valuing the Fund’s assets and calculating its net asset value. U.S. Bank

also provided its employees to serve in the Fund’s officer and trustee positions.

Defendant Infinity Q Capital Management, LLC (“Infinity Q”) served as the Fund’s

investment advisor and managed its portfolio of securities. The Board and U.S.

Bank permitted Infinity Q to unilaterally price virtually all of the Fund’s non-cash

assets. In the absence of adequate oversight, Infinity Q manipulated the prices,

creating widespread valuation inaccuracies.

         C.     On May 13, 2020, the SEC launched an inquiry into the Fund’s

securities valuation practices. On February 18, 2021, the SEC determined that

valuation issues were too extensive to remediate individually and informed the

Board that it should suspend redemptions and begin the process of liquidation. On

February 22, the Fund applied for and the SEC granted permission to suspend

redemptions and liquidate (the “Application”).8 The Fund completed its liquidation

in March, and approximately ninety days later it submitted its distribution plan to




7
    Compl. ¶¶ 41–49, 261; Decl. of Tr. § 3.7.
8
    See generally Application.
                                                3
the SEC (the “Plan of Distribution”).9 On November 8, the Plan of Distribution was

finalized.10

         D.     Within days of the SEC granting the Application, plaintiffs started

filing class actions and individual actions.11

         E.     On December 20, the Trust appointed Andrew M. Calamari, Esq. as a

new Series Trustee for the Fund and

         delegate[d] to Mr. Calamari the full and exclusive power and authority
         of the [Trust] Board to (i) investigate, review, and evaluate any
         potential Claims, (ii) determine whether prosecution, settlement, or
         other disposition of any such Claims is in the best interests of the Fund
         and its shareholders in light of all the facts and circumstances, and (iii)
         supervise any such prosecution, settlement, or other disposition of such
         Claims . . . .12

The Trust then created a special litigation committee (the “Committee”) to “facilitate

the fulfillment of the ‘Series Trustee Mandate’” to “investigate and, in such Series


9
    Compl. ¶¶ 26, 30, 224, 228.
10
  OB Ex. 4. Plaintiff referred to the Fund’s Plan of Distribution in paragraphs 30 and 224
of his Complaint. I may consider it as integral to the Complaint. Fortis Advisors, 2019
WL 5588876, at *3.
11
   Yang v. Tr. for Advised Portfolios, No. 1:21-cv-01047 (E.D.N.Y. Feb. 26, 2021); Sherck
v. U.S. Bancorp Fund Servs., LLC, No. 2022CV000846 (Wis. Cir. Ct., Milwaukee Cty.
Feb. 9, 2022); Schiavi + Co., v. Tr. for Advised Portfolios, No. 1:22-cv-00896 (E.D.N.Y.
Feb. 17, 2022). I may take judicial notice of these cases. D.R.E. 202(a)(1) (“Every court
in this State may take judicial notice of the common law, case law and statutes of the United
States and every state, territory and jurisdiction of the United States.”).
12
  OB Ex. 5, Resolution Appointing Special Litigation Committee at 1 [hereinafter “Series
Trustee Resolution”]; accord id. at 1 (“RESOLVED FURTHER, that the Board is satisfied
and has determined that Mr. Calamari is independent within the meaning of the Investment
Company Act of 1940 and is otherwise disinterested with respect to any potential
Claims . . . .”); id. at 1–2 (“RESOLVED FURTHER, that consistent with Section 3.2 of
                                             4
Trustees’ discretion, take further action in relation to, any Claims (for the benefit of

the Fund and/or its shareholders).”13 The Trust appointed Calamari to serve as the

Committee’s sole member.14

         F.     On February 23, Plaintiff filed his shareholder derivative Complaint,

seeking relief against U.S. Bank, the Board, the Fund’s officers, and Infinity Q for

breaches of contract and fiduciary duty. The Trust is the nominal defendant.

         G.     Under 12 Del. C. § 3816, a shareholder seeking to bring a derivative

action on behalf of a statutory trust may do so “if persons with authority to do so



the Declaration, and solely with respect to any Claims, Mr. Calamari: . . . shall have full
power and authority to do any and all acts and to make and execute any and all contracts
and instruments that he may consider necessary or appropriate in connection with the
administration of any Claims; [and] shall have full authority and absolute power and
control over any Claims to the same extent as if he were the sole owner of any such Claims,
including such authority, power and control to do all acts and things as he, in his discretion,
shall deem proper to administer any such Claims . . . .”); Decl. of Tr. §§ 3.2(g), 3.7. Plaintiff
referred to the Resolution Appointing Series Trustees in paragraphs 31, 49, and 245 of his
Complaint. I may consider it as integral to the Complaint. Fortis Advisors, 2019 WL
5588876, at *3.
13
   OB Ex. 5, Resolution Appointing Series Trustee at 1 [hereinafter “SLC Resolution”];
Decl. of Tr. §§ 3.2(d), (g). Plaintiff referred to the Resolution Appointing Special
Litigation Committee in paragraphs 31, 50, and 245 of his Complaint. I may consider it as
integral to the Complaint. Fortis Advisors, 2019 WL 5588876, at *3. Compare SLC
Resolution at 1 (authorizing the SLC to investigate and “take further action, in relation to
the Claims” including prosecute them in furtherance of the Series Trustee Mandate), with
FLI Deep Marine LLC v. McKim, 2009 WL 1204363, at *2 (Del. Ch. Apr. 21, 2009)
(“[T]he Board formed a special committee to investigate the allegations asserted in the
demand letter and to make a recommendation to the Board in connection with the
demand.”), and Rich ex rel. Fuqi Int’l, Inc. v. Yu Kwai Chong, 66 A.3d 963, 970 (Del. Ch.
2013) (“The board authorized the Special Committee to retain experts and advisors to
investigate whether the claims in the demand were meritorious.”).
14
     SLC Resolution at 1.
                                               5
have refused to bring the action or if an effort to cause those persons to bring the

action is not likely to succeed.”15 Statutory trust shareholder plaintiffs must plead

“with particularity the effort, if any, of the plaintiff to secure initiation of the action

by the persons with authority to do so, or the reasons for not making the effort.”16

On the Trust’s Motion, it is undisputed that the Committee member(s) are the

“persons with authority,” as delegated.17




15
     12 Del. C. § 3816(a).
16
   12 Del. C. § 3816(c). On August 1, 2012, the Delaware General Assembly amended
Section 3816. Compare 12 Del. C. § 3816(a) (July 31, 2012) (amended Aug. 1, 2012) (“A
beneficial owner may bring an action in the Court of Chancery in the right of a statutory
trust to recover a judgment in its favor if trustees with authority to do so have refused to
bring the action or if an effort to cause those trustees to bring the action is not likely to
succeed.” (emphasis added)), and 12 Del. C. § 3816(c) (July 31, 2012) (amended
Aug. 1, 2012) (“In a derivative action, the complaint shall set forth with particularity the
effort, if any, of the plaintiff to secure initiation of the action by the trustees, or the reasons
for not making the effort.” (emphasis added)), with 12 Del. C. § 3816(a) (“A beneficial
owner may bring an action in the Court of Chancery in the right of a statutory trust to
recover a judgment in its favor if persons with authority to do so have refused to bring the
action or if an effort to cause those persons to bring the action is not likely to succeed.”
(emphasis added)), and 12 Del. C. § 3816(c) (“In a derivative action, the complaint shall
set forth with particularity the effort, if any, of the plaintiff to secure initiation of the action
by the persons with authority to do so, or the reasons for not making the effort.” (emphasis
added)). Cf. Ct. Ch. R. 23.1(a) (“The complaint shall also allege with particularity the
efforts, if any, made by the plaintiff to obtain the action the plaintiff desires from the
directors or comparable authority and the reasons for the plaintiff’s failure to obtain the
action or for not making the effort.”).
17
  Compl. ¶¶ 245–46; OB at 15–19; AB at 9–13 & n.31; RB at 2, 7–8, 13–15. To the extent
any party disagrees, they have waived the issue. Emerald P’rs v. Berlin, 726 A.2d 1215,
1224 (Del. 1999) (“Issues not briefed are deemed waived.”).
       Defendants assert a second Series Trustee was appointed March 3, 2022. OB at 10,
n.4, & Ex. 6; see also AB at 9 n.27. This is not integral to the Complaint, and I cannot
consider it. Orman v. Cullman, 794 A.2d 5, 15 (Del. Ch. 2002).
                                                 6
         H.     While Plaintiff does not dispute on the Trust’s Motion that the

Committee member(s) are the “persons with authority” to whom demand should be

made, Plaintiff’s Complaint endeavored to plead demand futility only as to the

Board.18 The Committee has not moved to intervene or to stay this litigation. The

Trust’s Motion seeks dismissal for failure to plead demand futility as against the

Committee.

         I.     Plaintiff contends the Trust’s Motion was brought by the defendant

Board members, or by particular trustee and officer defendants specifically—not by

the Committee.19 The Trust does not dispute that conclusion. Plaintiff asserts “any

Defendant in this matter” cannot bring the Motion because the Trust board expressly

delegated its authority over derivative claims to the Committee, under Abbey v.

Computer & Communications Technology Corp.20


18
     AB at 9–13; Compl. ¶¶ 260–67.
19
    AB at 2–3, 10 & nn.3, 30. Plaintiff drew this conclusion from the fact that in this
litigation and in Plaintiff’s negotiations preceding it, the Trust is represented by the same
counsel that has been representing the Fund’s Board members and officers Christopher E.
Kashmerick, John C. Chrystal, Albert J. DiUlio, Harry E. Resis, Brian S. Ferrie, Wan-
Chong Kung, Steven J. Jensen, and Russell B. Simon (the “Valuation Defendants”) in other
actions. Id. at 8–9 & n.23; see supra note 11 (explaining why the other lawsuits against
the Trust are properly considered on the pending Motion). Plaintiff does not include
“Officer Defendant” Scott A. Resnick in his definition of a “Valuation Defendant.” AB
at 6; Compl. ¶¶ 75–76, 80. Plaintiff also does not address how DiUlio, Jensen, or Simon
might have caused the Trust to act. Id. ¶ 44 (“DiUlio served as trustee of the Trust since
2011 and of the Fund since its inception in 2014. He retired as a trustee in December
2020.”); id. ¶¶ 75–76, 78–79 (describing Jensen and Simon as officers of the Fund and U.S.
Bank employees).
20
     457 A.2d 368, 369 (Del. Ch. 1983); AB at 13; accord id. at 11.
                                              7
         J.    In some circumstances, the creation of a special litigation committee

“amount[s] to a tacit admission by the board that a majority of the directors cannot

objectively address the litigation decision[,] . . . the business judgment rule has no

application,” and enhanced judicial review under Zapata Corp. v. Maldonado is

appropriate.21 Zapata applies “only” where the board is disqualified and making a

demand would be excused.22 Where the board has delegated all authority over

derivative claims to a special litigation committee and has conceded its inability to

steer those claims, the board has also given up its ability to assert procedural defenses

such as a motion to dismiss under Court of Chancery Rule 23.1. 23 Where Zapata

review does not apply, the board can still act for itself “and cause an appropriate

motion to be made on behalf of the corporation.”24 “For this Court to find that a

board of directors conceded the futility of demand,” and has also abdicated its


21
   430 A.2d 779 (Del. 1981); see Donald J. Wolfe, Jr. & Michael A. Pittenger, Corporate
and Commercial Practice in the Delaware Court of Chancery § 11.05[a], at 11-151 (2021)
(citing Abbey v. Comput. & Commc’ns Tech. Corp., 457 A.2d 368, 373–74 (Del. Ch.
1983)); In re Oracle Corp. Deriv. Litig., 2020 WL 3867407, at *11 (Del. Ch. July 9, 2020)
(“But Zapata’s exception from business judgment rule review applies only within its
context: ‘demand-excused derivative cases in which the board sets up a[ ] [special litigation
committee] that investigates whether a derivative suit should proceed and recommends
dismissal after its investigation.’”) (quoting London v. Tyrrell, 2010 WL 877528, at *11
(Del. Ch. Mar. 11, 2010), and citing Spiegel v. Buntrock, 1988 WL 124324, at *3 (Del. Ch.
Nov. 17, 1988), aff’d 571 A.2d 767 (Del. 1990))).
22
 Busch ex rel. Richardson Elecs., Ltd. v. Richardson, 2018 WL 5970776, at *13 (Del. Ch.
Nov. 14, 2018) (discussing (quoting Spiegel v. Buntrock, 571 A.2d 767, 777 (Del. 1990)).
23
     Abbey, 457 A.2d at 373.
24
  Richardson, 2018 WL 5970776, at *13 (internal quotation marks omitted) (quoting
Spiegel, 571 A.2d at 777, and citing Abbey, 457 A.2d at 372–73).
                                             8
control over procedural defenses, “a derivative plaintiff must allege particularized

facts that support a factual finding that the board made the concession.”25

           K.   Whether a board has divested itself of the ability to bring a Rule 23.1

motion can depend on the sequence and terms by which the board created the special

litigation committee. In Abbey, after the plaintiff made demand and then filed suit,

the board “appoint[ed] a new board member to serve as a one-man special litigation

committee, and delegated full authority to him to handle the derivative litigation.

The board in Abbey never made any attempt to address the derivative litigation

itself.”26 Chancellor Brown concluded this sequence of events reflected that the

board “divest[ed] itself of any power to make a decision” about the claims, and

therefore could not “reserve the right to raise technical or procedural defenses to

itself.”27 In his words, “the board should be required to either fish or cut bait.”28

Given the board’s post-demand complete delegation and concession of demand

futility, Chancellor Brown determined neither the board nor individual directors




25
     Seminaris v. Landa, 662 A.2d 1350, 1353 (Del. Ch. 1995).
26
     Spiegel, 571 A.2d at 776 (considering Abbey, 457 A.2d at 370–71, 374).
27
     Abbey, 457 A.2d at 373.
28
     Id.
                                             9
could seek dismissal under Rule 23.1.29          The matter was stayed pending the

committee’s review.30

         L.     In Spiegel v. Buntrock, the plaintiff filed suit without making a demand,

and the board moved to dismiss for failure to make a demand.31 The plaintiff

responded to the board’s motion by making a demand, at which time the board

created a special litigation committee.32 The Delaware Supreme Court explained

this series of events was “the procedural reverse of Abbey,” and noted the board had

“t[aken] charge of the litigation and filed a motion to dismiss.”33 Under those

circumstances, the board retained its right to challenge a plaintiff’s allegation that

demand was excused, even after creating a special litigation committee.34

         M.     Here, the Trust created the Committee before Plaintiff filed suit without

making a demand. This series of events is most analogous to that in Seminaris v.

Landa.35 There, the board created a special litigation committee to investigate




29
     Id. at 374–75.
30
     Id. at 375–76.
31
     Spiegel, 571 A.2d at 771.
32
     Id. at 771–72.
33
   Id. at 776–77 (considering Abbey and Richardson v. Graves, 1983 WL 21109 (Del. Ch.
June 17, 1983), in which the board first filed a motion to dismiss and then, after the
stockholder made a demand, appointed a special litigation committee).
34
     Spiegel, 571 A.2d at 777.
35
     662 A.2d 1350.
                                            10
conduct subject to an SEC investigation.36 Three weeks later, the plaintiff filed a

complaint without making a demand.37 “Shortly after plaintiff’s complaint was filed,

the board delegated its decisional authority over plaintiff’s derivative claims to the

special committee already investigating the problem.”38 The special committee

issued a report recommending dismissal of the plaintiff’s lawsuit; the defendants

then moved to dismiss based on the plaintiff’s failure to comply with Rule 23.1 or,

alternatively, on the basis of the committee’s report.39           Chancellor Chandler

explained that “a disinterested board of directors does not waive its right to control

derivative litigation merely by delegating that control to a special committee.”40 He

went on to consider the plaintiff’s pleadings with regard to the creation of the special

committee and whether the board was conflicted from considering a demand.41 In

particular, he considered whether the committee director was current or new, and

whether the plaintiff had pled “an apparent interest for some board members, but not

for the members of the special committee.”42 He concluded the plaintiff failed to




36
     Seminaris v. Landa, 662 A.2d 1350, 1352–53 (Del. Ch. 1995).
37
     Id. at 1353.
38
     Id.
39
     Id. at 1351–52.
40
     Id. at 1353.
41
     Id. at 1354–55.
42
     Id. at 1353.
                                            11
plead the board conceded demand futility, and went on to consider and grant the

board’s Rule 23.1 motion.43

         N.         From these cases, I see at least two ways a plaintiff can plead a board’s

creation of a special litigation committee conceded futility and delegated the ability

to bring a procedural motion: (a) a sequence of events in which the board created a

fully empowered committee after the complaint was filed,44 or (b) other

particularized facts, perhaps where the committee was created before the complaint

was filed but was comprised of new board members that do not labor under an

apparent interest that other board members do.45                 Unless a plaintiff pleads

particularized facts creating a reasonable inference that the board conceded demand

futility, has a disabling conflict of interest, or lacks independence, then the board

retains its presumed power to “make its decision for itself . . . and cause an

appropriate motion to be made on behalf of the [entity] just as in any normal suit in

which the [entity] was named as a party defendant.”46


43
     Id. at 1355.
44
     E.g., Abbey, 457 A.2d at 370–73.
45
   E.g., Seminaris, 662 A.2d at 1354–55 (acknowledging that particularized facts
demonstrating a substantial likelihood of liability may create a reasonable doubt as to
director disinterestedness); Fuqi, 66 A.3d at 977 (“Therefore, where the plaintiff by
particularized pleading has raised a reasonable doubt that the board’s actions are in
compliance with its fiduciary duties, Rule 23.1 is satisfied and the plaintiff may proceed
derivatively.” (citing Thorpe v. CERBCO, Inc., 611 A.2d 5, 11 (Del. Ch. 1991))).
46
   Spiegel, 571 A.2d at 777 (internal quotation marks omitted) (quoting Abbey, 457 A.2d
at 373); Hartsel v. Vanguard Grp., Inc., 2011 WL 2421003, at *21 (Del. Ch. June 15, 2011)
(“Thus, because the Trustee Defendants to whom Plaintiffs would have needed to make
                                                12
         IT IS HEREBY ORDERED this 12th day of September, 2022, that:

         1.     Plaintiff has pled particular circumstances that support an inference that

the Trust board conceded demand futility and delegated procedural defenses by

appointing a special litigation committee. Plaintiff pled the Committee was formed

“before this case was filed,” and not in response to a demand or this litigation.47

Plaintiff went on to plead “the Trustee Defendants appointed a new member to the

Board, Andrew M. Calamari, Esq.,” and that he was the only member of the

Committee.48 Plaintiff pled that the other Board members faced a conflict Calamari

did not: a substantial likelihood of liability.49 Plaintiff has pled what Chancellor

Chandler was searching for in Seminaris:            particularized facts demonstrating

divergent interests between the Trust board and the Committee supporting the

inference that even though the Trust board created a special committee before a

lawsuit was filed, the circumstances of that committee’s creation demonstrate the

Trust board conceded demand futility and abdicated control over procedural

defenses. I conclude the Trust board divested itself of authority “to raise technical




their demand are natural persons, they are presumed to be independent and disinterested
for all purposes under Delaware law.”), aff’d, 38 A.3d 1254, 2012 WL 171881 (Del. 2012).
47
     Compl. ¶ 243; accord id. ¶¶ 50, 244, 259.
48
     Id. ¶¶ 49–50, 245.
49
     Id. ¶¶ 260–66.
                                             13
or procedural defenses”50 and to “cause an appropriate motion to be made on behalf

of” the Trust.51

         2.    And so, taking as true Plaintiff’s undisputed contention that the Motion

was brought by Trust board defendants, the Motion must be denied for lack of

standing to bring it. The state of the pleadings remains that Plaintiff pled demand

was futile as to the Board,52 while Plaintiff must plead demand futility or wrongful

refusal from the Committee.53 But where it is undisputed that the Motion to dismiss

was not brought by the Committee that was irrevocably delegated that power, the

Motion cannot succeed.

         3.    The Trust’s motion to dismiss is DENIED. Counsel shall confer and

inform the Court of next steps.



                                                          /s/ Morgan T. Zurn
                                                   Vice Chancellor Morgan T. Zurn




50
     Abbey, 457 A.2d at 373.
51
   Spiegel, 571 A.2d at 777 (internal quotation marks omitted) (quoting Abbey, 457 A.2d
at 373).
52
     Compl. ¶¶ 245, 267.
53
  12 Del. C. §§ 3816(a), (c). Compare 12 Del. C. §§ 3816(a), (c) (July 31, 2012) (amended
Aug. 1, 2012) (describing “trustees” as holding the authority to initiate a derivative action),
with 12 Del. C. §§ 3816(a), (c) (describing “persons” as those holding the authority to
initiate a derivative action).
                                              14